11/24/2021



                                                                               Case Number: DA 21-0086




             IN THE SUPREME COURT OF THE STATE OF MONTANA

STATE OF MONTANA,                           No. DA-21-0086

                Plaintiff and Appellee,     ORDER GRANTING THIRD
                                            UNOPPOSED MOTION FOR
        v.                                  EXTENSION OF TIME TO
                                            FILE OPENING BRIEF
LUKE STROMMEN,

                Defendant and Appellant.

        Upon consideration of Appellant’s Second Unopposed Motion for Extension

of Time to File Opening Brief and good cause appearing, IT IS HEREBY

ORDERED that Appellant’s Opening Brief shall be filed on or before February 26,

2022.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                       November 24 2021